 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432Bonham Heating & Air Conditioning, Inc. and Local 85, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFLŒCIO. Cases 7ŒCAŒ39325(1), 7ŒCAŒ39325(2), 7ŒCAŒ39325(3), and 7ŒRCŒ20978 May 19, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX            AND LIEBMAN On September 23, 1997, Administrative Law Judge Richard H. Beddow Jr. issued the attached decision. The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified2 and to adopt the recommended Order as modi-fied.3 The judge found that the Respondent violated Section 8(a)(1) of the Act by interrogating its employees about their intentions regarding union representation and by threatening to close its doors if forced to ﬁgo union.ﬂ  The judge additionally found that the Respondent vio-lated Section 8(a)(3) and (1) by discriminatorily abolish-ing its plumbing business, slowing its bidding on other work, changing working conditions by changing locks and failing to reissue keys to some employees, and by laying off employees James Schneider, Scott, and O™Dell because of and in retaliation for their engaging in union or other protected concerted activities. As part of the remedy for the Respondent™s unfair labor practices, the judge recommended issuance of a Gissel4 bargaining order, as he found that the possibility of erasing the ef-fects of the Respondent™s unfair labor practices was slight.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 In his conclusions of law, the judge correctly found that the chal-lenged ballots of employees  Brain O™Dell and Fredrick Scott should be counted but erroneously stated that the counting of their ballots should cause the issuance of a certification of results. The latter statement is contrary to established Board procedure and is inconsistent with the judge™s recommended remedy, which clearly envisions issuance of a certification of representative if the Union wins the election. In a case, such as this one, in which a Gissel bargaining order is issued and chal-lenged ballots are to be opened and counted, the proper procedure is for the Regional Director to issue a certification of representative if the revised tally of ballots following the counting of the challenged ballots shows that a majority voted in favor of the Union. If, however, the revised tally of ballots does not show that a majority voted in favor of the Union, the results of the election should be set aside and the petition dismissed. In no case should a certification of results issue. Addition-ally, the Gissel bargaining order is given effect regardless of the out-come of the vote. See F. L. Smithe Machine Co., 305 NLRB 1082 (1992); Glengarry Contracting Industries, 258 NLRB 1167 (1981). We have modified the judge™s conclusions of law accordingly. 3 We shall modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997), and also to set forth the appropriate unit for collective bargaining. We adopt the judge™s unfair labor practice findings, as they are amply supported by the record.  We further adopt, for the following reasons, his recommendation that a bargaining order is appropriate and warranted un-der NLRB v. Gissel Packing Co.5   In Gissel, the Supreme Court ﬁidentified two types of employer misconduct that may warrant the imposition of a bargaining order: ‚out-rageous and pervasive unfair labor practices™ (‚category I™) and ‚less extraordinary cases marked by less perva-sive practices which nonetheless still have the tendency to undermine majority strength and impede the election processes™ (‚category II™).ﬂ6  The Court stated that in fashioning a remedy in the exercise of its discretion in category II cases, the Board: can properly take into consideration the extensiveness of an employer™s unfair [labor] practices in terms of their past effect on election conditions and the likeli-hood of their recurrence in the future. If the Board finds that the possibility of erasing the effects of past prac-tices and of ensuring a fair election (or a fair rerun) by the use of traditional remedies, though present, is slight and that employee sentiment once expressed through cards would, on balance, be better protected by a bar-gaining order, then such an order should issue.7   In agreeing with the judge that a Gissel bargaining or-der should issue in this case, we find that the Respon-dent™s course of misconduct, both before and after the election, clearly demonstrates that the holding of a fair rerun election would be unlikely and that the ﬁemploy-ees™ wishes are better gauged by an old card majority than by a new election.ﬂ8  Because this case falls within Gissel category II, we have, in reaching this finding, ex-amined the extensiveness of the Respondent™s unfair labor practices and the likelihood of their recurrence in the future. The Respondent™s unfair labor practices in this case include ﬁhallmarkﬂ9 violations such as discriminatorily terminating or laying off three union supporters in a unit of seven employees (more than 40 percent of the unit), as well as coercively threatening to close its doors if forced  4 NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). 5 Id. 6 Charlotte Amphitheater Corp. v. NLRB, 82 F.3d 1074, 1078 (D.C. Cir. 1996) (quoting Gissel, 395 U.S. at 613Œ614). 7 395 U.S. at 614Œ615. 8 Charlotte Amphitheater Corp. v. NLRB, 82 F.3d at 1078. 9 See NLRB v. Jamaica Towing, 632 F.2d 208, 212Œ213 (2d Cir. 1980). 328 NLRB No. 61  BONHAM HEATING & AIR CONDITIONING 433to ﬁgo unionﬂ and actually closing a portion of its busi-
ness.  On October 29, 1996,
10 five unit employees, at-
tending an organizing meeting at employee O™Dell™s 

house, signed union authorization cards and a petition 

requesting union representation. Only 3 days later, on 
Friday, November 1, the 
Respondent™s president and 
owner, Dave Bonham, who had received a letter from the 
Union enclosing the employees™ petition and requesting 
recognition, called an employee meeting at the start of 
the workday.  At the meeting, he displayed the union 
petition and repeatedly unlawfully interrogated employ-
ees by asking them ﬁwhat is
 this all abou
tﬂ and where 
they intended to work ﬁif this happens.ﬂ  He further 

stated that he would close the doors before he would ﬁgo 
union,ﬂ adding ﬁyou know how bullheaded I can be.ﬂ 
After his interrogations and threat, Bonham additionally 
unlawfully announced that the Respondent, which per-
formed plumbing, heating, and air-conditioning work, 
was going to get out of the plumbing business. 
On the following Monday, Bonham followed through 
on his announcement and unlawfully discontinued his 

plumbing business, refusing to sign a previously bid and 
awarded plumbing job. He also unlawfully slowed down 
or stopped bidding on all work from November through 
December.  On November 21, the Union filed an election 
petition, and an election was 
scheduled for December 19. 
On December 13, Bonham unlaw
fully changed the locks 
at the Respondent™s facility and on the service van that 
Scott and O™Dell used. Bonham then gave new keys to 
only three employees, even though previously all em-
ployees had had keys.  On the same day, Bonham unlaw-
fully terminated Scott and O™Dell, telling them that there 
was no more plumbing work to do. 
The December 19 election resulted in two votes for the 
Union and three votes against, with two challenged bal-
lots, those of Scott and O™Dell.  On the following day, 
union supporter Schneider became involved in an argu-
ment about the election results with Mike O™Hare, an 
employee who had signed the union petition but had ap-
parently voted against the Union.  Bonham intervened 
and accused Schneider of harassing O™Hare. Bonham 
then unlawfully terminated Schneider, telling him that he 
was being laid off for lack of work.  Bonham freely ad-
mitted that his stated reas
on for Schneider™s discharge 
was false. The coercive effect of th
e Respondent™s unfair labor 
practices described above is readily apparent. These seri-

ous violations, which directly affected the entire unit, 
began as soon as the Union requested recognition and 
continued even after the election.  Thus, at a meeting 
held shortly after receipt of
 the Union™s letter, the Re-
spondent™s owner and president embarked on his unlaw-

ful antiunion tactics that peaked with the employee lay-
offs only 6 days before the election.  Further, the day 
                                                          
                                                           
10 All dates are in 1996. 
after the election, the Respondent terminated Schneider, 
a key union supporter, for an 
admittedly pretextual rea-

son.  Thus, the Respondent™s unlawful terminations in 
approximately a 1-week period left employed only two 
of the original five employees who had signed the union 
petition. 
The Respondent™s unlawful termination of three of the 
five employees who openly publicized their union sup-

port is conduct that ﬁgoes to the heart of the Actﬂ
11 and is 
not likely to be forgotten.  ﬁSuch action can only serve to 
reinforce employees™ fear that they will lose employment 
if they persist in union activity.ﬂ
12  The impact of this 
action was magnified by its proximity to the Union™s 
demand for recognition, the filing of the representation 
petition, and the election.
13  This conduct by the Respon-
dent sent employees ﬁthe unequivocal message that it 
was willing to go to extraordinary lengths in order to 
extinguish the union organizational effort.
14  It is reason-
able to infer that such a message will have a lasting effect 
on the unit employees™ exercise
 of their right to organ-
ize.15 The severity of the Respondent™s misconduct is com-
pounded by the direct involvement of its top official, 
Dave Bonham, its owner and president. Thus, it was 
Bonham himself who interrogated the employees about 
the Union™s recognition request, threatened to close the 
doors rather than ﬁgo union,ﬂ announced the discontinu-
ance of the Respondent™s plumbing business, ceased the 
Respondent™s plumbing business and slowed down or 
stopped bidding on all other work, changed the locks and 
refused to issue new keys to certain employees, and ter-
minated three of the five employees who had signed the 
union petition. ﬁWhen the antiunion message is so 
clearly communicated by the words and deeds of the 
highest levels of management, it is highly coercive and 
unlikely to be forgotten.ﬂ
16 Although the unlawfully laid-off or discharged em-
ployees are entitled to reinstatement and backpay, these 
remedies would not, in our 
view, likely erase the coer-cive effects of the Responde
nt™s antiunion conduct.  The 
reinstated employees would 
not likely again risk incur-
ring the Respondent™s wrath and another period of un-
employment by resuming their union activities.  Their 
coworkers likely would be similarly deterred from union 
activity, as the Respondent™s unlawful retaliation against 
union proponents was, no doubt, known to all the em-
ployees in this small unit.  When Schneider arrived at 

work after the layoffs of O™Dell and Scott and com-
 11 NLRB v. Entwistle Mfg. Co
., 120 F.2d 532, 536 (4th Cir. 1941). 
12 Consec Security, 325 NLRB 453 (1998). 
13 Id. 
14 Id. 
15 Id. 
16 Id.; see Electro-Voice, 320 NLRB 1094, 1096 (1996); 
America™s 
Best Quality Coatings Corp
., 313 NLRB 470, 472 (1993), enfd. 44 F.3d 
516 (7th Cir. 1995), cert. denied 515 U.S. 1158 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434plained that they had unfairly been laid off, Bonham 
threatened that Schneider™s job similarly ﬁwas in jeop-
ardy.ﬂ Employees John Booth, Shane Cornell, and Larry 
Decker all were aware of th
e argument between Schnei-
der and O™Hare immediately preceding Schneider™s dis-
charge.  Following Schneider™s discharge, Booth asked 
Larry Bonham if Bonham wanted him to leave also.
17  Moreover, it is noteworthy that the Respondent™s mis-
conduct continued even after 
the election, when the Re-
spondent discharged union supporter Schneider, who had 
served as the Union™s observer
 at the election.  An em-
ployer™s continuing hostility toward employee rights in 
its postelection conduct ﬁevidences a strong likelihood of 
a recurrence of unlawful conduct in the event of another 
organizing effort.ﬂ
18 In this case, the Respondent makes no claim that a 
Gissel order is not appropriate because of the passage of 
time between the 
Gissel order and the unfair labor prac-
tices that justified it, or because of any purported inter-
vening turnover of employees or management. Thus, 
these issues, which have concerned some courts in deny-
ing enforcement of our 
Gissel
 orders in other situations,
19 have not been timely raised by the RespondentŠindeed, 

they have not been raised at allŠand are simply not pre-

sented by the evidence here.
20 In addition, the Respondent has presented no evidence 
or argument that would lead us to believe that it is now 
prepared to allow employees to freely exercise their Sec-
tion 7 rights.  To the contrary, the Respondent™s conduct 
indicates that there is reasonable likelihood that the Re-

spondent will continue to unlawfully thwart employee 
rights in the future.  Thus, as noted above, the Respon-
dent persisted in its unfair labor practices, unlawfully 
terminating union supporter Schneider even after the 
election was over.  Moreover, the depth of the Respon-
dent™s disregard for employee rights is evidenced by the 
extreme measures it took to 
defeat the employees™ organ-
izational efforts.  Not only did the Respondent unlaw-
fully interrogate employees, 
coercively threaten them, 
and unlawfully terminate over 40 percent of its work 

force in response to the employees™ organizing efforts, it 
also discontinued part of its business and slowed or 
stopped bidding on work in the remaining areas of busi-
ness.  Such drastic steps betray the Respondent™s intense 
determination to unlawfully thwart the employees™ exer-
cise of their Section 7 rights.  In this connection, particu-
larly illuminating is the Respondent™s president™s state-
                                                          
 17 Booth testified that, as Bonham 
had let Scott, O™Dell, and Schnei-
der go, Booth felt that he was next 
in line.  He also had signed the 
union petition. 18 Garney Morris, Inc., 313 NLRB 101, 103 (1993), enfd. 47 F.3d 
1161 (3d Cir. 1995). 
19 See, e.g., Flamingo Hilton-Laughlin v. NLRB
, 148 F.3d 1166, 
1173 (D.C. Cir. 1998). 
20 NLRB v. Charlotte Amphitheater, 82 F.3d 1074, 1080 (D.C. Cir. 
1996) (Board has no affirmative duty to examine employee turnover or 
passage of time if not timely raised). 
ment to employees, ﬁYou know how bullheaded I can 
be,ﬂ when he announced that the Respondent would 
close its doors before it would ﬁgo union.ﬂ  Bonham™s 
own words further demonstrate the tenacity of the Re-
spondent™s antiunion commitm
ent.  All these circum-
stances lead us to doubt th
at the Respondent would con-
form its conduct to the requirements of the law and per-

mit a fair election among employees to be held in the 
future if the revised tally of ballots shows that the Union 
lost the December 
19, 1996 election. Thus, in concluding that a 
Gissel order is warranted, 
we have fully considered th
e inadequacy of other reme-
dies.
21  Further, as discussed below, we have given due 
consideration to the employees™ Section 7 rights, another 
concern expressed by some courts.
22 In 
Gissel, the Supreme Court rejected the argument 
advanced by the employers that a bargaining order is a 

punitive remedy that ﬁneedlessly prejudices employees™ 
Section 7 rights.ﬂ
23  The Court stated that a bargaining 
order not only deters ﬁfuture misconductﬂ but also reme-
dies ﬁpast election damage.ﬂ
24  The Court reasoned as 
follows: 
 If an employer has succeeded in undermining a union™s 

strength and destroying the laboratory conditions nec-
essary for a fair election, he may see no need to violate 
a cease-and-desist order by further unlawful activity. 
The damage will have been done, and perhaps the only 
fair way to effectuate employee rights is to reestablish 
the conditions as they existed before the employer™s 

unlawful campaign.
33  There is, after all, nothing per-
manent in a bargaining order, and if, after the effects of 

the employer™s acts have worn off, the employees 
clearly desire to disavow the union, they can do so by 
filing a representation petition.  For, as we pointed out 
long ago, in finding that a bargaining order involved no 
ﬁinjustice to employees who may wish to substitute for 
the particular union some other . . . arrangement,ﬂ a 
bargaining relationship ﬁonce rightfully established 
must be permitted to exist and function for a reasonable 
period in which it can be given a fair chance to suc-
ceed,ﬂ after which the ﬁBoard may, . . .  upon a proper 
showing, take steps in recogn
ition of changed situations 
which might make appropriate changed bargaining re-
lationships.ﬂ [395 U.S. at 612Œ613 (quoting 
Franks 
Bros. Co. v. NLRB
, 321 U.S. 702, 705Œ706 (1944)).] 
    
  33 It has been pointed out that employee rights are affected 
whether or not a bargaining order is
 entered, for those who desire 
representation may not be protected by an inadequate rerun elec-
tion, and those who oppose coll
ective bargaining may be preju-
diced by a bargaining order if in fact the union would have lost an 
election absent employer coerci
on. [Citation omitted.] Any effect 
                                                          
 21 See, e.g., 
Flamingo Hilton-Laughlin v. NLRB
, 148 F.3d at 1173. 
22 Id. 
23 395 U.S. at 612. 
24 Id. 
 BONHAM HEATING & AIR CONDITIONING 435will be minimal at best, however, for there ﬁis every reason for 
the union to negotiate a contract 
that will satisfy the majority, for 
the union will surely realize that it must win the support of the 
employees, in the face of a hostile employer, in order to survive 

the threat of a decertification el
ection after a year has passed.ﬂ 
Bok, The Regulation of Campaign Tactics in Representation Elec-

tions Under the National Labor Relations Act, 78 Harv.L.Rev. 38, 
135 (1964). 
 This passage clearly shows that in approving the 
Board™s use of the bargaining order remedy in category I 
and II cases, the 
Gissel Court explicitly took into account 
the rights of both employees who favored union repre-

sentation and those who opposed it.  The Court stated 
that if an employer™s unfair labor practices have the ten-
dency to undermine a union™s majority strength and de-

stroy election conditions, then ﬁperhaps the only fair way 
to effectuate employee rightsﬂ is to issue a bargaining 
order. In these circumstances, 
the right of those opposing 
the union to file a decertif
ication petition pursuant to 
Section 9(c)(1) of the Act adequately safeguards their 
interests. On the other hand, if the facts of a case fall 
within category III, i.e., the employer committed only 
ﬁminor or less extensive unfair labor practicesﬂ with only 
a ﬁminimal impact on the el
ection machinery,ﬂ then a 
bargaining order may not issue, notwithstanding the fact 
that a majority of employees signed authorization cards 
in support of the union.
25 In sum, the 
Gissel opinion itself reflects a careful bal-
ancing of employees™ Sectio
n 7 rights ﬁto bargain collec-
tivelyﬂ and ﬁto refrain fromﬂ su
ch activity.  Therefore, if 
a bargaining order has been adequately justified under 
the 
Gissel standards, then we resp
ectfully submit that due 
consideration has been given to the employees™ Section 7 

rights. 
Accordingly, for all these reasons, we agree with the 
judge that a Gissel bargaining order remedy is appropri-
ate and warranted in this case. 
AMENDED 
CONCLUSION OF 
LAW Delete paragraph 5 of the judge™s conclusions of law 
and insert the following. 
ﬁ5. The challenged ballots of employees Brian O™Dell 
and Frederick Scott from th
e December 19, 1996 election 
should be opened and counted and a revised tally of bal-
lots prepared.  If the revised tally of ballots shows that 
the Petitioner won the election, a certification of repre-
sentative should issue.  If the revised tally of ballots 
shows that the Petitioner did not win the election, the 

results of the election should be set aside, the petition 
dismissed, and the proceedings in Case 7ŒRCŒ20978 
vacated.ﬂ ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Bonham 
                                                          
 25 395 U.S. at 615. 
Heating & Air Conditioning, Inc., Gladwin, Michigan, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order, as modified. 
1. Substitute the following for paragraph 2(d). 
ﬁ(d) On request, recognize 
and bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
its employees in the followi
ng appropriate unit concern-ing wages, hours, and other terms and conditions of em-

ployment and, if an understanding is reached, embody 
the understanding in 
a signed agreement:  
 All full-time and regular part-time heating and cooling 
employees, plumbers and pipefitters employed by the 
Employer at its facility located at 2441 West M-61, 
Gladwin, Michigan; but excluding office clerical em-
ployees, guards and supervisors as defined in the Act.ﬂ 
 2. Substitute the following for paragraph 2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
its Gladwin, Michigan facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 7, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce November 1, 1996.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436WE WILL NOT
 interfere with, restrain, or coerce you in 
the exercise of your rights gu
aranteed in Section 7 of the 
Act, by interrogating you concerning union sympathies 
or threatening to close our doors if forced to go union. 
WE WILL NOT 
lay off or terminate you or otherwise 
discriminate against you in retaliation for engaging in 

union activities or other protected concerted activities. 
WE WILL NOT 
abolish our plumbing business, slow 
bidding on other work, or otherwise change your work-

ing conditions in retaliation for engaging in union activi-

ties or other protected concerted activities. 
WE WILL NOT 
in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
reestablish our plumbing business and resume other bid-

ding practices at the level and manner of operation that 
previously existed and rees
tablish or correct any dis-
criminatory changes in conditions of employment and 
offer Brian O™Dell, James Schneider, and Frederick Scott 
full reinstatement to their former jobs or, if those jobs no 

longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Brian O™Dell, James Schneider, and 
Frederick Scott whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against 

them. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charges of Brian O™Dell, James Schneider, and Frederick 
Scott, and within 3 days thereafter notify the employees 
in writing that this has been done and that the discharges 
will not be used against them in any way. 
WE WILL, on request, recognize and bargain with the 
Union as the exclusive collective-bargaining representa-

tive of our employees in the following appropriate unit 
concerning wages, hours, and other terms and conditions 
of employment, and, if agreement is reached, embody it 
in a signed agreement: 
 All full-time and regular part-time heating and cooling 

employees, plumbers and pipefitters employed by the 
Employer at its facility located at 2441 West M-61, 

Gladwin, Michigan; but excluding office clerical em-
ployees, guards and supervisors as defined in the Act. 
          
BONHAM 
HEATING 
& AIR CONDITIONING
, INC.  Dwight R. Kirksey, Esq
., for the General Counsel
. Gary D. Patterson, Esq
., of Saginaw, Michigan, for the Re-
spondent. DECISION STATEMENT OF THE 
CASE RICHARD H. B
EDDOW 
JR., Administrative Law Judge.  This 
matter was heard is Midland, Mi
chigan, on June 4 and 5, 1997.  
The proceeding is based on an initial charge filed December 26, 
1996,1 by Local 85, United Association of Journeymen and 
Apprentices of the Plumbing and Pipefitting Industry of the 
United States and Canada, AFLŒCI
O.  The Regional Director™s 
consolidated complaint dated Ma
rch 28, 1997, alleges that Re-
spondent Bonham Heating & Air Conditioning, Inc., of Glad-
win, Michigan, violated Section 
8(a)(1) and (3) of the National 
Labor Relations Act (the Act) by
 coercively interrogate its em-
ployees concerning their union activities, sympathies, and de-
sires and threaten its employees 
with the closing of its business 
if the employees selected union representation; by changing an 

employee™s working conditions, pa
rtially closin
g its business by ceasing to bid any plumbing 
work and slowing its bidding of nonplumbing work in retaliation 
for its employees™ support for 
and membership in the Union, 
and by discharging employees 
because they joined and assisted the Union and to discourage 
its employees from engaging in union activities. 
On a review of the entire record in this case and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT
 I.  JURISDICTION
 Respondent is engaged in the in
stallation and service of heat-
ing and air-conditioning systems.
  It annually purchases and 
receives goods and materials valued in excess of $50,000 from 
other enterprises in Michigan 
which have received these goods 
directly from points out
side Michigan.  In 1996 it derived gross 
revenues in excess of $500,000 and 
it admits that at all times 
material is has been an employ
er engaged in operations affect-
ing commerce within the meaning of Section 2(2), (6), and (7) 
of the Act.  It also admits that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 The Respondent performs reside
ntial and light commercial 
plumbing, heating and air-conditioning installation and mainte-
nance work at locations in central Michigan generally located 
within commuting distance (60 miles) from its facilities in 
Gladwin.  Owner and President Dave Bonham holds certain 
building licenses and employs persons who hold other building 
licenses.  As a result, Respondent is able to obtain work permits 
required to perform plumbing,
 heating and air-conditioning 
work.  Employee Fred Scott has a master plumbers license 
which allows him to ﬁpull permitsﬂ in Respondent™s name.  
During the fall of 1996, the Re
spondent had seven employees 
(plus clerical staff) and was working at approximately five or 
six jobsites, including Boyne City, Michigan, which is more 
than 60 miles from Gladwin. 
At first, the Respondent was 
primarily a service-oriented 
business and then, as the business grew, expanded into the per-
formance of installation work.  Approximately 60 percent of 
the work Respondent performs is residential work while the remaining 40 percent is light commercial work performed pri-
marily when requested to do so by a contractor for whom Re-
spondent regularly sub contracts.
  While the work performed 
primarily involves the service a
nd installation of heating and 
air-conditioning equipment, the Respondent began performing 
plumbing work approximately 4 ye
ars after it hired Scott (it paid for Scott™s schooling for hi
s Master Plumber™s license).  
                                                          
 1 All following dates will be in 1996 unless otherwise indicated.  BONHAM HEATING & AIR CONDITIONING 437Of the seven employees, three performed service work, two 
performed installations and two performed plumbing work.  
The service employees were Larry Decker (who was called the 

service manager), Shane Cornell and Mike O™Hare, the in-
stallers were John Both and James Schneider and the plumbers 
were Brian O™Dell and Scott. 
On October 29, 1996, a union or
ganizing meeting was held 
at employee Brian O™Dell™s house.  In attendance were em-
ployees O™Dell, Schneider, Sco
tt, O™Hare, Booth, and Union 
Representative Kris Shangle.  
All five employees signed union 
authorization cards and a ﬁpetitionﬂ requesting representation 
by the Union.  A few days later on or on about October 31 the 
Respondent received a letter from th
e Union, which stated that the employees of the Respondent 
wanted to be represented by 
the Union.  The letter attached the ﬁpetitionﬂ that the five em-
ployees signed. 
In response to the letter, Bonh
am called a mee
ting of all em-
ployees on November 1, at 8 a.
m.  The five employees who 
signed the petition were in at
tendance as well as employee 
Decker.  Bonham showed the em
ployees the ﬁpetitionﬂ he re-
ceived in the mail, and told the group, ﬁI want to know what is 
this all about.ﬂ  When no one
 answered Schneider responded 
that the document spoke for itself.  Bonham persisted and said he didn™t know what it meant and he wanted he employees to 
tell him.  Bonham then asked Schneider, ﬁIf this happens, 
where do you intend to work?ﬂ  Schneider responded, ﬁI™d like 
to stay here, in this job.ﬂ  O™
Dell recalled that Bonham said he 
would close the doors before be would go union and then added 

ﬁ[Y]ou know how bull-headed I can
 be.ﬂ  Booth recalled that 
Bonham specifically said he wo
uld close his door and did not 
say he would be ﬁforced to closeﬂ and he recalled that when 
someone said he could not do that, Bonham said he could and 
he then could open up latter under a different name. 
Schneider recalled that Bonha
m said he ﬁwould close his 
doors if he was forced to go unionﬂ and that a small company 
would be run into the ground by a union.  Someone spoke up 
and asked Bonham to keep an open mind and talk to representa-
tive Shangle and see what it really was about. 
Bonham turned to the subject of plumbing work and told the 
employees that he was going to get out of the plumbing busi-
ness.  Scott replied that if th
at was what Bonham wants to do, 
ﬁnow would be a good time sin
ce there are no permits pulled 
right now.ﬂ  Scott said he was caught off guard by Bonham™s 
declaration but felt that if pl
umbing work was a problem for 
Bonham, he would be willing to subcontract the work and buy 
some of the plumbing material and he volunteered to do so but 
Bonham responded that in his e
xperience subcontracting did 
not work out.  The meeting e
nded when the employees handed 
Bonham a list, supplied by the Union, of things a company can 

not do during an el
ection campaign. On and after November 4, th
e Respondent discontinued its 
plumbing business and it refused to sign a previously bid and 
awarded plumbing job.  In a
ddition, Respondent slowed down 
or stopped bidding on all work from November through De-
cember 1996.  Beginning in January 1997, Bonham, who does 
all the job bidding for Respondent, resumed bidding on work 
(except plumbing) at its
 regular labor rates. 
Prior to October 31, Booth (who was Respondent™s second 
most senior employee), was in charge of every installation job 
and, if he was assigned to a 
one-man job, Bonham and Booth 
discussed all details of the job. 
 After the November 1 meeting, 
Bonham told Booth only when and where a job was.  Before 
the ﬁpetitionﬂ Booth was in charge on every two-man job he 
went on, and either Schneider, 
Cornell, or O™Hare acted as 
helper.  After the ﬁpetition,ﬂ a two-man job that Booth was on 

was run by Cornell who was trained by Booth when he was 
hired.  About 8 years ago, B
onham also designated Booth as 
shop foreman.  Bonham never inform
ed Booth that he lost that 
title. 
The Union filed the petition in Case 7ŒRCŒ20978 on No-
vember 21, 1996.  At the time the Union filed the petition, the 
proposed unit consisted of seven employees (five heating and 
cooling workers and two plumbe
rs).  An election was sched-uled for December 19, in a unit of full-time and regular part-
time heating and cooling employees
, plumbers, and pipefitters. 
On December 13, Bonham changed the locks on the doors to 
Respondent™s facility, as well as the locks on the service van 
that Scott and O™Dell used.  Bonham gave keys to the locks to 
employees Cornell, O™Hare and Decker, but not Schneider, 
Scott, O™Dell, or Booth.  Booth had a key to the shop since he 
began work 11 years ago but he was not given any keys on 
December 13 when Bonham changed the locks.  Booth testified 
that he now must wait for someone to arrive to let him in, and 
at night, someone must be there to lock up when Booth leaves. 
Six days prior to the election Bonham told Scott and O™Dell 
that they were permanently laid off because there was no more 
plumbing work to do.  O™Dell, who had done a substantial amount of boiler work, asked Bonham if there was any boiler 
work to do.  Bonham said that 
there was not and that O™Dell 
could not be kept on to do boiler work because he did not have 

a license.  A short while later Bonham approached O™Dell and 
Scott separately in the parking 
lot, as they were cleaning out 
their van, and told both, individu
ally, that ﬁsome dayﬂ he would 
tell them the real reason why they were laid off. 
When Schneider arrived at wo
rk and discovered that O™Dell 
and Scott were laid off, he approached Bonham and told him it 
was unfair and told Bonham that 
he felt like his own job was in 
jeopardy.  Bonham responded that it
 ﬁwas in jeopardy,ﬂ that he 
should start looking for another job, and that he had not bid any 

work since he received the ﬁpetitionﬂ from the Union on Octo-
ber 31. On December 19, 1996, the election was held; the results 
were two ``Yes votes, three No
 votes, and two challenged bal-
lots.  Scott and O™Dell™s ballots were challenged by Respondent 

and are determinative of the outcome of the election. 
The day after the election, Schneider arrived at work and saw 
O™Hare (whose name had been on the ﬁpetitionﬂ sent to the 
Employer on October 31), and accu
sed O™Hare of letting ﬁusﬂ 
down.  O™Hare then said, ﬁDon™t start no shit with meﬂ and 
Schneider walked away.  O™Hare followed him and said, ﬁI 
never meant to screw you guys in this deal.ﬂ  Schneider said, 
ﬁIt™s too late, you already screwe
d us.ﬂ  Schneider again walked 
away and O™Hare followed him into the shop where their con-
versation escalated into what Schneider called a very ﬁheatedﬂ 
argument.  Schneider told O™Hare that the ﬁunion doesn™t want 
you.ﬂ  O™Hare told Schneider th
at he should not have voted at 
all.  Schneider responded, ﬁI t
hought we could count on you for 
your vote.ﬂ  O™Hare told Schneider that he had changed his 
mind.  ﬁIt™s a free country, I can change my mind so don™t give 
me your bullshit.ﬂ  Bonham came into the shop, after being told 
by employee Decker that O™Hare and Schneider were hollering 
at each other.  Schneider testified that Bonham approached him 
and said, ﬁJim you can™t harass 
my employees.ﬂ  When Schnei-
der responded, ﬁwho am I harassing?ﬂ  Bonham countered with, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438ﬁYou™re laid off because I think you™re the instigator in all 
this.ﬂ  Schneider questioned if th
at was the reason he was being 
laid off and Bonham said, ﬁ[N]o, I don™t have any work for 

you.ﬂ 
Booth testified that he heard bits and pieces if an argument 
about the union vote and saw Bo
nham approach and say, ﬁJim, 
you™re harassing my employees and 
I can™t have that.ﬂ  O™Hare 
testified that Bonham asked him if he was being ﬁharassedﬂ and 
he shook his head ﬁyesﬂ without saying anything.  He said that 
when he started walking back to the office he heard Bonham 
tell Schneider he was laid off a
nd to grab his tools.  Bonham 
testified that Cornell told hi
m Mike and Jim were having an 
argument and that Decker then told him it was ﬁreal serious,ﬂ 
that he should get out there, and that they were discussing the 
way Mike had voted.  Bonham said everything went quiet when 
he stepped out back and that he 
turned to Jim and said, ﬁI can-
not harass you because of the way you voted and you cannot 
harass other employees.ﬂ  Bonham then asserted that Schneider 
ﬁstarted swearing and stuffﬂ so he told Schneider to pick up his 
tools and go.  He further assert
s that Schneider then asked why 
he [was] being laid off and that he
 said because if [sic] lack of 
work, even though that was not the real reason..  Latter, [sic] 
when examined by his own counsel, Bonham also added that 
when Schneider was walking out the door ﬁhe threatened meﬂ 
by saying that ﬁmy lawyer will be contacting you.ﬂ 
III.  DISCUSSION This proceeding involves the re
active behavior of a small 
business owner to the unexpected decision of five of its seven 

employees to sign a petition reque
sting union representation.  
Rather than contacting the union representative, owner Bonham 
immediately met with and aske
d his employees what was going 
on and then made certain statements about the future of his 

business.  He thereafter stopped or slowed down its bidding of 
new work and permanently laid 
off two employees just 6 days 
before a representation election. 
 It allegedly changed the work-
ing condition of another employ
ee that same day and, on the 
day after the election it terminat
ed the union election observer.  
It also challenged the ballots of the two employees it had laid 
off on December 13 thereby creating a situation where the chal-
lenged ballots are determined by the election results. 
A.  Alleged 8(a)(1) Violations 
Witnesses Booth, O™Dell, Schneider, and Scott gave inde-
pendent, consistent, and believable testimony describing owner 
Bonham™s reaction and statements to employees after he 
learned of their ﬁpetitionﬂ for union representation.  In addition, 
Michael O™Hare was called as a witness by the Respondent (he 
is still employed as a service technician) and he was asked 
about the meeting of November 1 by Respondent™s counsel: 
 Q . And what did Mr. Bonham say? 
A. He just asked where we 
thought we™d be working. 
Q. And what was the response? 
A. Everybody said right here at Bonham Heating. 
Q. And what did Mr. Bonham say? 
A. He said again that you won™t be working in Glad-
win.  ﬁThere is no commercial work in Gladwin.ﬂ 
Q. And did he mention that there would be work in 
other cities? 
A. Yes he did Q. And what did he say? 
A. He said we™d be traveling a lot - a lot of distance to 
our jobs. Q. Do you recall Mr. Bonham saying in that meeting 
that he absolutely would not go union? 
A. I don™t recall them words, no 
JUDGE 
BEDDOW
:  What words do you recall? 
THE WITNESS:  That he would not go union. 
Q. B
Y MR. PATTERSON
:  Do you recall him saying that 
he would close his doors before he went union? 
A. No, I don™t recal
l that either. 
Q. Do you recall any words to that effect? 
A. I recall him saying that if he was union that he 
could be forced to close his doors. 
Q. Okay, and did he elaborate on that? 
A. No. 
 Bonham testified that on receiving the union letter on Octo-
ber 31 he was concerned that the intent of the employees identi-
fied in that letter was to leav
e their employment with Respon-
dent and that if he would not be
 able to conduct his business.  
Bonham also claimed to be confused
 as the letter indicated that 
Union Representative Shangle ha
d spoken with. Bonham in the 
past which he asserts was not true
2 and he was unsure of what the letter meant, as he had no 
prior experience with unions.  
Bonham admitted that he aske
d the employees where they 
wanted to work and they answ
ered him.  He explained his 
thoughts that he asked about locations because unions typically 
worked in bigger cities such as Saginaw, Flint, and Muskegon 
and because he also concerned that the company would not be 
able afford to operate in the Gladwin area which has tradition-
ally lower wages and he explained that if Respondent had to 
raise its rates it could possibly lose some business in the area.  
Bonham said that he did not se
e how it would be financially 
possible to keep the Respondent™s business operating in the 
Gladwin area if Respondent became a union company but he 
denied saying that he would cl
ose his doors before he went 
union. My evaluation of Bonham™s demeanor and the content and 
tenor of his testimony leads me 
to conclude that many of his 
answers are contrived, self serving, and after-the-fact rationali-
zations designed to place his act
ual words and action in a more 
favorable light. It is well established that ﬁt
he Board does not consider sub-
jective reactions, but rather 
whether, under all the circum-
stances, a Respondent™s remarks 
reasonably tends to restrain, 
coerce, or interfere with employees™ right guaranteed under the 

Act.ﬂ  
Sunnyside Home Care Project
, 308 NLRB 346 fn. 1 (1992).  While interrogation of employees is not unlawful per 
se in determining whether or not
 an interrogation violates Sec-
tion 8(a)(1) of the Act, the Board looks at all the circumstances, 
see 
Rossmore House, 269 NLRB 1176 (1984), and 
Sunnyvale 
Medical Clinic
, 277 NLRB 1217 (1985).  Under the circum-
stances here, including Bonham™s demeanor, I cannot credit his denial of the statement attributed to him by the General Coun-
sel™s witnesses and I find the employees™ overall testimony 
about the context of the meetin
g is the most trustworthy and 
credible. 
Here, the record shows that the owner of the Company per-
sistently asked its employees to 
explain the meaning of a letter 
from a union representative, without first attempting to com-
                                                          
 2 Respondent™s records appear to show that Shangle twice left mes-
sages that Bonham did not respond to. 
 BONHAM HEATING & AIR CONDITIONING 439municate with the author.  He then launched into an obtuse 
discussion based on his own extr
emely speculative conclusions 
about what the employees request 
would lead to.  This discus-
sion include the clear threat that any success by the employees 
in collectively joining together in a union would result in the 
Company™s closing its doors.  This
 threat is a clear and serious 
violation of the Act and its pronouncement by the owner of the 
Company following his initial persistent interrogation of the 
employees constitutes conduct that is coercive in nature.  
Moreover, it subsequently was shown not to be an ideal threat 
as evidenced by the Respondent
™s sudden decision to stop or 
reduce bidding on new work and the resulting reduction or 

closing down of part of its business.  Both, the interrogation 
and threat interfere with the employees Section 7 rights and I 
find that the Respondent™s actio
ns are shown to be unlawful 
and in violation of Section 8(a
)(1) of the Act, as alleged. 
B.  Alleged Violations of 8(a)(3) 
In proceedings involving changes in conditions of employ-
ment and disciplinary action ag
ainst employees, applicable law 
requires that the General Counsel meet an initial burden of 
presenting sufficient evidence to 
support an inference that the 
employees union or other protec
ted concerted activities were a 
motivating factor in the employer™s decision to change their 
conditions of employment or to
 discipline them.  Here, the 
record shows that the Respondent clearly was aware of the 

employees™ union activity, that it was aware of which employ-
ees supported the Union and that 
it specifically knew that each 
of the alleged discriminatees was a supporter of the Union.  It 

also engaged in certain unfair 
labor practices, as discussed 
above, which included statements by the owner that clearly 
showed antiunion animus.  Other 
indicia of record include the 
timing of O™Dell™s and Scott™s permanent layoff just 6 days 

before the election, and Schneide
r™s discharge the morning after 
he acted as the Union™s election observer and, under these cir-
cumstances, I find that the Gene
ral Counsel has met his initial 
burden and made a showing sufficient to support an inference 
that the employees™ union activities were a motivating factor in 
Respondent™s decision to change 
the conditions of employment 
and to discipline or discharg
e certain of the employees who 
were among the active union suppor
ters.  Accordingly, the 
testimony will be discussed and the record evaluated in keeping 
with the criteria set forth in 
Wright Line, 251 NLRB 1083 
(1980), see NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983), to consider Re
spondent™s defense and whether 
the General Counsel has carried his overall burden. 
As pointed out by the Court, in 
Transportation Management Corp., supra.  an employer cannot simply present a legitimate reason for its 

action but must persuade by a preponderance of the evidence 
that the same action would have taken place in the absence of 
the protected concerted activity. 
 Here, the Respondent™s owner made a coercive statement to 
the effect that the company would close its doors before it 
would go union.  The Respondent their proceeded to complain 
about its plumbing work (usually performed by union support-
ers O™Dell and Scott) and then stated that he intentional, to get 
out of the plumbing business. 
Bonham admittedly ceased his plumbing business and 
slowed down on bidding for work in general, after the ﬁpeti-
tionﬂ and the meeting November 
1 and I find that he deliber-
ately sought less work for the company until after the election 
was over. Here, the Respondent makes a re
presentation that because of 
the Union™s letter Bonham believed that Scott, as master 
plumber, was not going to pull any more permits for Respon-
dent and concluded that if Re
spondent did not have a master 
plumber ﬁwillingﬂ to pull permits, the Respondent could not 
perform any plumbing work and that it was in the best interest 
of the Respondent to eliminate the plumbing aspect of its busi-ness.  The decision to discontinue the plumbing aspect of its 
business, left it with 5 to 6 weeks of work left to complete on 
outstanding plumbing jobs, following which, on December 13, 
the Respondent permanently laid off Master Plumber Scott and 
Journeyman Plumber O™Dell.  
Bonham otherwise admits that Scott never was asked about and ne
ver refused or said he would not pull plumbing permits and I find that Bonham never at-
tempted to exercise his authority
 as owner and manager of the 
Company to affirmatively preserve the Company™s existing 
business or to gain regular future contracts and I find that his 
explanation that he was powerless in this respect to be incredu-
lous, unbelievable and pretextual. 
As noted above, at this stage of the proceeding it is the Re-spondent™s burden to persuasively show by a preponderance of 
the evidence that it would have 
permanently laid off these two 
employees even in the absence of the union activity.  Here, the 
Respondent™s reasons are not even shown to be legitimate let 
alone persuasive and it is clear that its failure to pursue business 

in the normal course of events was deliberate and in direct re-
sponse to the employees organizati
onal attempts.  The fact that 
it also conveniently was timed to
 coincide with a date shortly 
before the Board™s election on December 19, allows an infer-
ence that its layoff and effectiv
e discharge of union supporters 
O™Dell and Scott also was pretextual. 
Here, the records shows that in
 keeping with its threat to 
close its doors before it woul
d go union, the Respondent delib-
erately abolished the 
plumbing side of its business and termi-nate two long time employees in an attempt to eliminate two 
union supporters from participati
on in the election.  Accord-
ingly, I find that the General 
Counsel has met 
his overall bur-den and I conclude that it is
 shown that the Respondent™s ac-
tions in abolishing its plumbing business, slowing its bidding of 
other work and permanently laying off employees O™Dell and 
Scott all are in violation of Sect
ion 8(a)(1) and (3) of the Act, 
as alleged. 
On the same day the Respondent
 ended O™Dell™s and Scott™s 
employment, it changed the locks 
on the door at its facility as 
well as those on the van that O™De
ll and Scott had used.  It gave 
new keys to the office secretary and employees Cornell and 

Decker (who were known to be against union organization) and 
to O™Hare.  Although O™Hare initially had signed the union 
ﬁpetitionﬂ and an authorization card, he subsequently changed 
his mind, voted against the Union on December 19, and dis-
closed this to other employees
.  Union supporters Booth and 
Schneider were not given new keys even though Booth was a 

long time employee and leadman 
or foreman.  Thereafter, 
Booth, although never specifically
 told he was not in charge 
when he was an installer on a two-man crew, was effectively 
bypassed in that roll on a job with employee Cornell when all 
job discussions with owner B
onham and the customer were 
handled by Cornell.  The record shows that Booth was the Re-
spondent™s primary heating and sh
eet metal installer and I find 
the Respondent explanation that his job with Cornell was a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440boiler job that had been started by Bonham and Cornell and 
therefore Cornell was familiar with the job when Bonham left 
(to do sales calls) and 
was replaced by Booth, displays a legiti-
mate reason that is shown to lik
ely have occurred regardless of 
Booth™s and the other employees™
 union activities.  Moreover, 
the record fails to show specific loss of authority in Booth™s job 
duties and I am not persuaded that the General Counsel has 
shown a violation of the Act in this respect. 
Otherwise, however, the Respondent clearly explained that 
Booth previously had a key to the shop and that he was respon-
sible for fabricating all ductwork.  Bonham then asserted that it 
was his ﬁpolicyﬂ to change locks whenever employees are ter-
minated and that he decided 
only the three employees who 
performed service work and we
re sometimes on 24 hour call with a need for access when Bonham isn™t available, actually 
needed to have keys.  This 
reasons although seemingly legiti-
mate, fails to explain why the long term job foreman and shop 

fabricator should suddenly be 
made dependent on others for 
access to his work area and, in view of the timing of the event 
just prior to the election (as well as the concurrent more favor-
able treatment to those who we
re not union supporters), I am 
not persuaded that Booth (and most of the other union support-
ers), would have been denied a key under these circumstance 
were it not for the employees™
 union activities and the Respon-
dent union animus.  Accordingly,
 I find that the Respondent™s 
action in changing locks and de
nying Booth a replacement key 
is shown to be a change in working conditions that was made 

for discriminatory reasons and in
 violation of Section 8(a)(1) 
and (3) of the Act. as alleged. 
The day after the election employee and union observer 
Schneider and employee O™Hare had a prework discussion 
about the election results which br
oke off, then escalated into a continued argument after O™Hare followed Schneider to the 
shop area.  At this time the Respondent knew that O™Hare al-
though originally a ﬁpetitionﬂ signer had joined with the two 
promanagement employees to pr
ovide the three to two vote 
against the Union (discounting th
e two ballots it 
challenged).  
As set forth above, several wi
tnesses described the argument, 
Bonham™s arrival on the scene and the discharge. 
I credit Schneider™s testimony (a
s corroborated in major part by both Booth and O™Hare), th
at he and O™Hare had stopped arguing when Bonham entered th
e shop, that Bonham immedi-
ately approached him and told
 him he couldn™t harass Bon-
ham™s employees.  Bonham sou
ght no information or explana-
tion from Schneider but merely as
ked O™Hare if he was being 
harassed and when O™Hare nodde
d his head ﬁyes,ﬂ Bonham 
told Schneider he was laid off and to grab his tools. 
When examined by his own Counsel Bonham admitted that 
he had called Schneider the instigator of the argument and that 
he based his belief on ﬁcomments that the guys told me before I 
went in the back.ﬂ  Bonham also admitted that Schneider asked 
why he being laid off and that he untruthfully told him that it 
was because of lack of work. 
Bonham also said he saw no need to reprimand O™Hare for his involvement in the argument 
and he otherwise admitted hat 
he knew Schneider was the uni
on observer at the election the 
previous day.  In his trial tes
timony Bonham offered the gratui-
tous comment that when he told Schneider he couldn™t harass 
other employees Schneider responded by ﬁswearing and stuff.ﬂ  
This is uncorroborated by any of the other witnesses who de-
scribed the occurrence, and th
e Respondent otherwise did not 
tell Schneider he was being dism
issed for violating a work rule 
that provides for immediate dism
issal for ﬁfighting or abusive 
language.™™  The Respondent also
 did not (until mentioned on 
brief) tell Schneider that he was 
terminated for violation of its 
harassment policy which provides: 
 If you feel you are being harassed or discriminated against, 

please see any company officer immediately.  Should anyone 
be found to be using coercion or a company appointed posi-
tion for harassment or discrimination, he or she will be repri-
mandedŠwhich could include possible dismissal. 
 Here, I do not credit Bonham™s belated testimony that Schnei-
der ﬁswore and stuff.ﬂ  In any event, there was no showing 
what actual ﬁwordsﬂ were abusive of that they constituted abu-
sive language, or that Bonham relied on this at the time he told 
Schneider to leave.  Moreover, although Bonham was told 
Schneider and O™Hare were argui
ng, the only direct informa-
tion Bonham had about any ﬁhara
ssmentﬂ was his question to O™Hare and O™Hare™s nonverbal ﬁy
esﬂ response, a 
response that 
falls far short of showing that 
Schneider was using ﬁcoercionﬂ 
or ﬁa company appointed positi
onﬂ to inflict harassment as 
required by its rule. 
Clearly, Bonham™s additional a
nd various explanations are 
false and pretextual, including his admitted false statement that 

Schneider was being laid off because of lack of work.  Bonham 
made no actual investigation of the circumstances of the argu-
ment he heard about but did not
 observe, and he immediately 
seized on the opportunity to accuse Schneider of being the in-

stigator without giving Schneider an opportunity to defend 
himself.  Otherwise, the record shows that O™Hare, in fact, 
resumed and prolonged the argument by following Schneider to 
the shop area, yet Bonham saw no need to learn the facts or 
possible mitigating circumstance on Schneider™s part and he 
saw no need to reprimand O™Hare for any joint responsibility 
he might have had for the event. 
At the time he terminated O™Dell and Scott prior to the elec-
tion, Bonham had prophetically wa
rned Schneider that his own 
job was in jeopardy and it is cl
ear that the Respondent jumped 
upon the first opportunity after the 
election to rid itself of one more union supporter.  Its discrimi
natory selection of Schneider 
(and not O™Hare) for discipline, its pretextual reasoning and its 
imposition of discharge rather th
an some lesser disciplinary 
action does not show that it acted 
for a legitimate reason and it 
clearly is not shown that it would have occurred even in the 
absence of the employees™ protect
ed union activity.  Accord-
ingly, and I conclude that th
e General Counsel has met his 
overall burden and has shown th
at the Respondent™s discharge 
of Schneider was in violation of Section 8(a)(1) and (3) of the 
Act, as alleged. 
C.  The Challenged Ballots 
Here, I also find that as employees O™Dell and Scott were il-
legally terminated prior to the election and otherwise were laid 

off due to the Respondent™s own 
illegal conduct in eliminating 
its plumbing business.  Accordingly, they were eligible to vote 
in the election and I conclude that their ballots should be 
counted and that the Respondent™s
 challenge to their ballots 
must be overruled. 
CONCLUSIONS OF LAW
 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
 BONHAM HEATING & AIR CONDITIONING 4413.  By interrogating its employ
ees about their intentions re-
garding union representation and 
threatening to close its doors 
if it was forced to go union, the Respondent has interfered with, 
restrained, and coerce employees in the exercise of the rights 
guaranteed them by Section 7 of the Act, and thereby has en-
gaged in unfair labor practices in 
violation of Section 8(a)(1) of 
the Act. 
4.  By discriminatorily ab
olishing its plumbing business, 
slowing its bidding on other work, changing working condi-

tions by changing locks and faili
ng to reissue key to some em-
ployees and by laying off employees James Schneider, Freder-
ick Scott, and Brian O™Dell becaus
e of and in retaliation for the 
employees™ engaging in union or other protected concerted 

activities, the Respondent has viol
ated Section 8(a)(3) and (1) 
of the Act. 5.  The challenged ballots of employees Brian O™Dell and 
Frederick Scott from the election of December 19, 1996, should 
be counted, resulting in the issuance of a certification of results 
in Case 7ŒRCŒ20978. 
6.  Except as found here, Respondent is not shown to have 
engaged in other unfair labor pr
actices as alleged in the com-
plaint. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Inasmuch as I found that Respon
dent violated the Act by lay-
ing off three employees, I find it necessary to order that Re-

spondent be required to reinstat
e these employees in order to 
restore the status quo ante existing prior to its commission of 
this unfair practice and to 
make all of them whole. 
With respect to the necessary affirmative action, it is rec-
ommended that Respondent be ordered to reinstate the three 
named terminated employees to th
eir former jobs or a substan-
tially equivalent positions and to
 reestablish it plumbing busi-
ness in a manner consistent with
 a level and manner of opera-tion that existed on and prior to November 6, 1996, when it 
stopped or slowed bidding new jobs, see Rebel Coal Co., 259 
NLRB 258 (1981), and 
Lean Siegler, Inc., 295 NLRB 857 
(1989). The reinstatement of the employees shall be without preju-
dice to their seniority or other 
rights and privileges previously 
enjoyed, and the Respondent shall make them whole for any 

loss of earnings they may have suffered because of the dis-
crimination practiced against them by payment to them a sum 
of money to that which they normally would have earned from 
the date of the discrimination to 
the date of reinstatement, in 
accordance with the method set forth in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Hori-zons for the Retarded, 283 NLRB 1173 (1987),
3 and that Re-spondent remove from its files any reference to their layoff or 
termination and notify them in writing that this has been done 
and that evidence of the unlawful termination will not be used 
as a basis for future personnel action against them. 
The record discussed above shows that the Respondent™s 
course of misconduct emanated
 from upper leve
l management, was swift and severe and persisted after the postelection period, 
                                                          
                                                           
3 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. 
and directly affected a substa
ntial proportion of the unit em-
ployees.  Accordingly, the possib
ility of erasing the effects of 
the Respondent™s unfair labor practi
ces is slight and I conclude 
that a Gissel
 bargaining order, as requested by the General 
Counsel, is appropriate in order to deter future misconduct and 
any reluctance to bargain with the Union. 
This added remedy is valid even in the event that the Union 
wins the election inasmuch as certification alone does not serve 
to correct any unilateral changes which the employer may have 
instituted between the time when it was obligated to bargain 
and the time when a certification is issued and it is otherwise 
appropriate to order that both 
a certification of representative 
issue and a bargaining order issue as of the date that the Union 
achieved majority status, see 
Glengarry Contracting Industries, 258 NLRB 1167 (1981). 
Because of the serious nature of the violations and because 
the Respondent™s egregious misconduct demonstrates a general 
disregard for the employees fundamental rights, it is necessary 
that a broad order be issued requiring the Respondent to cease 
and desist from infringing in 
any other manner on rights guar-
anteed employees by Section 7 of the Act, 
Hickmott Foods
, 242 
NLRB 1357 (1979). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Bonham Heating & Air Conditioning, Inc., 
Gladwin, Michigan, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a)  Interfering with, restraining, or coercing its employees in 
the exercise of the rights guaranteed in Section 7 of the Act, by 

interrogating employees concer
ning their union sympathies, 
and threatening to close its doors if forced to go union. 
(b)  Terminating or laying o
ff any employees or otherwise 
discriminating against them in retaliation for engaging in union 
activities or other protected concerted activities. 
(c)  Abolishing its plumbing 
business, slowing bidding on 
other work, and otherwise changing employee working condi-
tions in retaliation for the em
ployees engaging in union activi-
ties or other protected concerted activities. 
(d)  In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 

by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, reestablish 
its plumbing business and resume other bidding practices at the 
level and manner of operation that
 previously existed and rees-
tablish or correct any discriminatory changes in conditions of 
employment and offer Brian 
O™Dell, James Schneider, and 
Frederick Scott full reinstatement to their former jobs or, if 

those jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
(b)  Make Brian O™Dell, James Schneider, and Frederick 
Scott whole for any loss of earnings and other benefits suffered 
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them shall be waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442as a result of the discrimination against them in the manner set 
forth in the remedy section of the decision. 
(c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges of Brian 
O™Dell, James Schneider, and Fred
erick Scott and within 3 days 
thereafter notify them in writing that this has been done and 
that the discharges will not be used against them in any way. 
(d)  On request, recognize and bargain with the Union as the 
exclusive collective-bargaining representative of its employees 
in the appropriate unit concerning wages, hours, and other 
terms and conditions of employment
 and, if an understanding is 
reached, embody the understanding in a signed agreement. 
(e)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f)  Within 14 days after servi
ce by the Region, post at is 
Gladwin, Michigan facility copies of the attached noticed 
marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. 
(g)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that Case 7ŒRCŒ20978 be remanded 
to the Regional Director for Region 7 for such further action as 
is necessary based on the findings and conclusions here. 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 